PER CURIAM.
Now this day come the parties and present and file a stipulation to dismiss appeal, which said stipulation is in the words and figures following: “It is hereby stipulated and agreed, by and between the respective parties herein, that the within proceedings for an appeal he, and the same are hereby, dismissed, without costs, all costs having been paid. This stipulation is subject to the approval of the court.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.